Case 19-11728-pmm       Doc 304    Filed 07/15/19 Entered 07/15/19 14:29:02   Desc Main
                                  Document     Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     July 15, 2019

 To: John Kilganon, Esq.



                                       In re: RE Liquidation Corp.
                                       Bankruptcy No. 19-11728JKF
                                       Adversary No.
                                       Chapter 11

        Re Application for Compensation (docket #300)

 The above pleading was filed in this office on 7/12/19. Please
 be advised that the following document(s) has (have) not been
 filed as required pursuant to the Federal Rules of Bankruptcy
 Procedure and/or the Local Rules of this court:

                ()     Affidavit
                (x)    Certificate of Service
                ()     Certification of no response
                ()     Notice pursuant to Rule 9019
                ()     Notice pursuant to Rule 2002
                ()     Notice pursuant to Rule 3007.1
                ()     Proof of Claim number not noted on
                                 objection pursuant to Rule 3007.1(a)
                ()     Proposed Order
                ()     Stipulation
                ()     Certification of Default
                ()     Other

 In order for this matter to proceed to disposition, please submit
 the above noted item(s) to this office within fourteen (14) days
 from the date of this notice. Otherwise, the matter will be
 referred to the Court.

                                    Timothy B. McGrath
                                    Clerk


                                      Randi Janoff
                                    By: ________________
                                           Deputy Clerk
 status.frm
 (rev. 11/26/2018)
